Ingraham, P. J.
By the policy the insured warranted against any loss from capture, seizure or detention, or any of the consequences of the hostilities of nations. The evidence shows such seizure by a vessel of the United States, and control taken by the captain of the United States vessel, by which the vessel insured was taken from the charge of the captain in command at the time, and which proceeding occasioned the loss.
We think this comes within the exception in the policy, and the assurers are not liable. (Swinnerton v. Columbian Insurance Co., 37 N. Y. 174.)
The referee also erred in not allowing interest on note.
The report should be set aside, and order of reference vacated.
Brady, J., concurred.
Ingraham, Geo. G. Barnard and Brady, Justices.]